DETAILED ACTION
	Applicant elects, without traverse, Group I, claims 1-6, 11-15, 17-20, and 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-15, 17-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Hyejung (WO 2016053426 A1) in view of Wang et al. (US 20200288390).
Considering claim 1, Jung teaches an infrastructure equipment (LTE eNB 108, Fig.2) comprising circuitry configured to transmit system information specific for UEs (206 Broadcast SI, Fig.2, [0062] network device 108 communicates the SI to the UE 120…), the system information (206 SI) specific for UEs comprising assistance information for cell selection/reselection (Fig.2, [0070] UE 1 20 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 1 06, and selects a suitable serving cell (e.g. , small cell network device 1 1 6) based on the cell measurements by the UE 1 20 and cell selection parameters indicated in the SI messages. Alternatively, cell selection parameters are sent to the UE 1 20 as part of the assistance information, [0091]).
Jung do not clearly teach aerial UE.
Wang teaches aerial UE ([0060] aerial user terminals).

Considering claims 2, 12, Jung and Wang further teahwherein the assistance information for cell selection/reselection comprises information identifying the location of neighbouring base stations (Jung: [0031]-[0032] Location information can be based on the connections, communications, distances, or other characteristic of the UE 120 or network devices 108-1 18).
Considering claims 3, 13, Jung and Wang further teach wherein the assistance information for cell selection/reselection comprises information indicating whether or not a base station supports beam forming (Jung: [0021] for example, can assist management operations such as connectivity processes including access, handover, beamforming, dual-connectivity, [0083]).
Considering claims 4, 14, Jung and Wang further teach wherein the assistance information for cell selection/reselection comprises information identifying radio resources among uplink radio resources for which tilting of the main lobe is enabled (Jung: [0021] for example, can assist management operations such as connectivity processes including access, handover, beamforming, dual-connectivity, [0083]).
Considering claims 5, 15, Jung and Wang further teach wherein the system information specific for aerial UEs comprising the assistance information for cell selection/reselection is transmitted in a system information block that is dedicated for use by aerial UEs only (Jung: [0021] for example, can assist management operations such as connectivity processes including access, handover, beamforming, dual-connectivity, [0083]).

Considering claim 11, Jung teaches an electronic device comprising circuitry configured to receive system information specific for UE (206 Broadcast SI, Fig.2, [0062] network device 108 communicates the SI to the UE 120…), the system information specific for aerial UEs comprising assistance information for cell selection/reselection (Fig.2, [0070] UE 1 20 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 1 06, and selects a suitable serving cell (e.g. , small cell network device 1 1 6) based on the cell measurements by the UE 1 20 and cell selection parameters indicated in the SI messages. Alternatively, cell selection parameters are sent to the UE 1 20 as part of the assistance information, [0091]).
Jung do not clearly teach aerial UE.
Wang teaches aerial UE ([0060] aerial user terminals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Wang to Jung to  avoiding uplink and downlink interference for traditional ground users.

Considering claim 18, Jung and Wang further teach wherein the assistance information for cell selection/reselection comprises information identifying the location of base stations (Jung: [0031]-[0032]), and wherein the circuitry is further configured to determine respective distances between the electron device and each base station identified in the assistance information (Jung: [0031]-[0032], [0045]).
Considering claim 19, Jung and Wang further teach wherein the circuitry is further configured to perform cell selection/reselection based on the distances between the electron device and the respective base stations (Jung: [0030]…operating parameters such as location, distance, identification tag, etc., relative to one another or the UE, [0032], [0045]).
Considering claim 20, Jung and Wang further teach wherein the circuitry is configured to perform cell selection/reselection based on the assistance information if a criterium is fulfilled (Jung: [0031] for example, based on a set of parameters or criteria that satisfy a predetermined threshold or a ranking from among all of the small cells being detected or within the macro cell 102. These parameters for identification of small cells can also be considered as cell- selection parameters as discussed herein to determine one or more small cells (e.g., small cell 122) within 
Considering claim 22, Jung teaches method comprising transmitting or receiving system information specific for UE (206 Broadcast SI, Fig.2, [0062] network device 108 communicates the SI to the UE 120…), the system information specific for aerial UEs comprising assistance information for cell selection/reselection (Fig.2, [0070] UE 1 20 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 1 06, and selects a suitable serving cell (e.g. , small cell network device 1 1 6) based on the cell measurements by the UE 1 20 and cell selection parameters indicated in the SI messages. Alternatively, cell selection parameters are sent to the UE 1 20 as part of the assistance information, [0091]).
Jung do not clearly teach aerial UEs.
Wang teaches aerial UEs ([0060] aerial user terminals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Wang to Jung to avoiding uplink and downlink interference for traditional ground users.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641